
	

113 HR 2265 IH: More Energy More Jobs Act
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2265
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Brady of Texas
			 (for himself, Mr. Wittman, and
			 Mr. Shimkus) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to issue an oil
		  and gas leasing program under section 18 of the Outer Continental Shelf Lands
		  Act for the 5-year period 2016 through 2020, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 More Energy More Jobs
			 Act.
		2.FindingsThe Congress finds the following:
			(1)More than 85
			 percent of all offshore areas remain off-limits to oil and gas exploration. The
			 current plan for offshore oil and gas development under the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.), the Five-Year OCS Oil and Gas Leasing
			 Program for 2012–2017, scales back on previous draft plans by removing the
			 Eastern Gulf of Mexico and areas in the Atlantic. It also excludes the entire
			 Atlantic Coast, the entire Pacific Coast, and nearly all of the Eastern Gulf of
			 Mexico, which have been little explored.
			(2)Many State governments have expressed a
			 desire to proceed with oil and gas exploration and development off their
			 coasts, but have not had the support of the Federal Government.
			(3)The Congress delegated its authority over
			 Federal lands of the outer Continental Shelf (as that term is defined in the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)), including for the
			 offshore oil and gas leasing process, to the Secretary of the Interior under
			 that Act. The Congress has the authority to enlarge the role of interested
			 State governments.
			3.Requirement to
			 issue new 5-year oil and gas leasing program
			(a)In
			 general
				(1)RequirementNot later than 24 months after the date of
			 enactment of this Act, the Secretary of the Interior shall issue an oil and gas
			 leasing program under section 18 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1344) for the subsequent 5-year period.
				(2)Termination of
			 existing programThe
			 Five-Year OCS Oil and Gas Leasing Program for 2012–2017 shall have no force or
			 effect after the issuance of an oil and gas leasing program under this
			 section.
				(b)Requirements for
			 development of new leasing programsSection 18(c) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344(c)) is amended by redesignating
			 paragraphs (2) and (3) as paragraphs (5) and (6), and by inserting after
			 paragraph (1) the following:
				
					(2)Development of
				programIn preparing each leasing program under this section, the
				Secretary shall—
						(A)allow the Governor
				of a coastal State to nominate for leasing under such program areas of the
				outer Continental Shelf (as that term is used in that Act) that are adjacent to
				the waters of that State;
						(B)include each area
				nominated under subparagraph (A) in the draft leasing program under this
				section and consider leasing of such areas as an alternative Federal action;
				and
						(C)include in
				development of the program resource estimates that are available, and develop
				resource estimates for the areas for which such data are not available
				including for the areas nominated under subparagraph (A).
						(3)Inclusion of
				State-Nominated areasThe
				Secretary shall include in the final program issued under this section each
				area nominated by a State under paragraph (2), unless the Secretary determines
				that the impacts of oil and gas development in a particular area cannot be
				effectively mitigated and the development is not in the national economic
				interest. If the Secretary omits any area nominated under paragraph (2), the
				Secretary shall submit to the Governor that nominated the area and the
				Committee on Natural Resources of the House of Representatives a report
				detailing why oil and gas development in such area is not in the national
				economic interest or why the impact of oil and gas development in such area
				could not be effectively mitigated, and what steps the Secretary took to try
				and do so. After submittal of such report to such Governors, each such Governor
				shall be provided 60 days within which to offer alternative views on why the
				Secretary’s findings are not consistent with the national economic interest and
				why oil and gas development in the area concerned can be effectively
				mitigated.
					(4)Notice of
				effectiveness of planThe Secretary shall publish in the Federal
				Register a notice of the effectiveness of each oil and gas leasing program
				issued under this section on the date such program takes
				effect.
					.
			
